The appellants filed a bill in the chancery court, seeking an injunction against J.S. Vandiver, superintendent of the Sunflower Agricultural High School, situated at Moorhead, Sunflower county, Mississippi, and the board of trustees of said school, alleging that the complainants *Page 480 
were citizens and taxpayers of said town and county, having children of school age who had theretofore, during the scholastic year of 1930-1931, attended said school, which is a county school, operated by a general tax levy imposed upon the taxable property in the counties of Sunflower, Humphreys, and Leflore, and maintained as an agricultural high school which the children of petitioners are entitled to attend; that they had theretofore completed their grammar school grades, and there being no other high school within a number of miles of said community, said children had attended said school prior to the 18th day of January, 1932, on which date the defendant J.S. Vandiver unlawfully, and without cause or provocation, dismissed the children of said petitioners, together with others, directing them not to attend said school unless they should pay the sum of thirteen dollars, consisting of five dollars for athletic privileges, three dollars for library fees, and five dollars for literary fees. As a matter of fact, said Vandiver had no right, as superintendent of said school, to demand said sum or any part thereof, such charge being unlawful, unreasonable, and unjust, and he having no authority to make such demand.
They further allege that they had no adequate remedy at law by which they could restore their children to the said school, and that they were entitled to an injunction to prevent said superintendent of the said agricultural high school from refusing to receive said children, or interfering with them in their said school rights.
A writ of injunction was granted, and the defendants were summoned and answered the bill, in which answer they admitted charging the fee, as set out, but claimed authority to do so by virtue of the resolution or order of the board of trustees of the said agricultural high school, fixing said charges, and authorizing the superintendent to expel or refuse to allow children to attend whose parents were able to pay said fees, unless the same were paid. *Page 481 
In the answer it was claimed that this charge was necessary for the conduct of the school, and that no par thereof was for tuition — no part was intended to be paid teachers in the school. The order set forth by the defendants as justifying the charge reads as follows: "In the matter of payment of fees by local students the superintendent was instructed to collect all fees as far as possible, using his best discretion. Unless all students make satisfactory arrangements with the superintendents, he is hereby authorized by the Board of Trustees to ask any student to remain from school until said matter is adjusted."
They admit that the children of the appellants were entitled to attend the said school; but contend that they were chargeable with the said fees, and that same were reasonable, and were part of the exercise of power granted to the trustees. It was proved by the minutes of the board of trustees that the following fees were fixed for the agricultural high school, and for the junior college students, in the said agricultural high school and junior college:
"Sunflower A.H.S. Students
Athletic Privileges .......................... $  5.00 Doctor's Fee .................................    5.00 Medicine Fee .................................    1.00 Lyceum and Chautauqua ........................    4.00 Literary Fee .................................    5.00 Board, Heat, Lights, etc. ....................  123.00 _______ $146.00 Sunflower J.C. Students
Athletic Privileges .......................... $  5.00 Doctor's Fee .................................    5.00 Medicine Fee .................................    1.00 Lyceum and Chautauqua ........................    4.00 Literary Fee .................................    3.00 *Page 482 
Physical Education Fee .......................    2.00 Board, Heat, Lights, etc. ....................  123.00 _______ $151.00 Local Students S.A.H.S.
Athletic Privileges .......................... $  5.00 Literary Fee .................................    5.00 Library Fee ..................................    3.00 _______ $ 13.00
Local Students S.J.C.
Athletic Privileges .......................... $  5.00 Literary Fee .................................    8.00 Library Fee ..................................    3.00 Physical Education Fee .......................    2.00 _______ $ 18.00"
On the 12th of June, 1929, the following order appears: "In order to meet the increased expenses of literary and athletic contests throughout the year I recommend a five dollar increase in fees for all students."
This was recommended by the superintendent, and the recommendation was adopted by the board on April 10, 1930, as evidenced by the following order:
"The Board of Trustees of the Sunflower Agricultural High School and Junior College with Humphreys county co-operating met in regular session on April 10, 1930, with the following members present. (Names of trustees.)
"On motion duly made and seconded, and carried, the fees of transported children were revised to be eight dollars in 1930-1931, instead of thirteen dollars as of the session 1929-1930."
On May 5, 1931, at a meeting of the board of trustees, the superintendent recommended that all students be charged the same fees for the next session that were charged for this session. *Page 483 
On the 10th day of December, 1931, at a meeting of the board of trustees, the following order was entered: "In the matter of payment of fees by local students, the superintendent was instructed to collect all fees as far as possible, using his best discretion. Unless all students make satisfactory arrangements with the superintendent, he is hereby authorized by the board of trustees to ask any student to remain from school until said matter is adjusted."
The superintendent made a report as follows: "As to payment of fees by local students — will say that all have paid or arranged with us (two or three students are sick or absent), except Joe Morris and George Knapp. The parents of these boys have been notified to come before you at this meeting. We have used our best judgment, and believe that a large part of the fees will be paid."
The superintendent testified:
"We have had fees there ever since we came there. They adopted them first, then when we became a Junior College in 1928, the present fees were adopted, and in the next year, in order to accommodate the transported students — all fees were thirteen dollars for local students — that is all local students in 1928 — the next year they were lowered to eight dollars for transported students, and local students thirteen dollars, and all boarding students thirteen dollars — that is for the high school students — of course the college students were all eighteen dollars. Now those fees have been continued — no changes made in these fees the past year at all — and still on the minutes as continued, and followed out. I made the announcement the first day of school that these fees were to be paid and collected this year.
"Q. For what purpose are those fees adopted? A. For the carrying on of the extra-curricular additions to the school — the athletic, literary, and then the successful operation of the library. *Page 484 
"Q. So far as they apply — are they applicable to all students to which they apply? A. Every student has access —
"Q. I mean are the fees paid? A. Yes, all fees —
"Q. What class of students applicable to? A. Applicable to all — no exceptions made at all — except, of course in case any parent is unable — the board asked me to use my best judgment and discretion so that they can make some arrangements —"
He further testified that the library fee of three dollars was to supplement the periodicals, library books, etc., and that on payment of the fee all the privileges of the library, containing magazines, periodicals, books, papers, etc., were accessible to every student in high school and college. He further testified that the athletic fee of five dollars was for the purpose of maintaining games and athletic contests — that they had a physical education program for students, and it was estimated that they had fifty games, which every student would be entitled to attend during the year, out of these fees. Further, that the literary and athletic meets are free to the students, who on payment of these fees have all privileges — entrance to athletic and literary events, use of the courts, not only during the school term, but in vacation, when the local students use them — they are practically in use every day. He stated that it is necessary to have students participate in these events, which they enjoy, and which encourages the school spirit.
He further testified: "The literary fee of five dollars goes to the admission of these students to public speakers — we have a number of them to attend — and to the participation in these literary rallies — and going toward buying the music for the orchestra, and band — and special duties and occasions — all students are eligible to take part in the orchestra and in the general exercises at chapel — We give a number of free entertainments every year, to which the students are admitted from these fees. That is also for the transportation and the sending *Page 485 
of the teams — literary teams and debates — and for literary examinations — they hold literary examinations every year, the State Literary and Athletic Association, holds these literary examinations, and those fees go toward that transportation and admission fee for this examination for all of our contestants."
Mr. Vandiver testified that there were one hundred sixty students in the high school, and two hundred eleven in the junior college. He stated that these activities were necessary to the physical and intellectual development of the students — that the fees were charged in order that they might be maintained. He further testified that the town of Moorhead maintains a grammar school, but that the Sunflower Agricultural High School is the only high school in that community. The complainants are local and transported pupils.
The chancellor dissolved the injunction and dismissed the bill.
The questions here involved pertain only to students in the agricultural high school. None of the complainants were students in the junior college; and nothing said in the course of this opinion refers to powers of the trustees of the junior college, or to the powers of such college. Agricultural high schools are provided for in article 16, chapter 163, Code of 1930, beginning at section 6674, through and to section 6693, inclusive. Under section 6674 each county school board is authorized and empowered to establish not more than two agricultural high schools in the county, and to determine their location, one for white and one for colored students, "in which instruction shall be given in high school branches, theoretical and practical agriculture, domestic science, and in such other branches as the board may hereafter provide for, and made a part of the curriculum, subject to review and correction by the state board of education."
Section 6675 provides for a tax levy to support such schools in each county; and provides for an election *Page 486 
by the qualified electors, for or against such tax levy; the tax being authorized, it empowers the board of supervisors to levy the tax upon all taxable property of the county. The fund derived from this levy is to be deposited in a county depository to be paid out on an order of the board of trustees.
Section 6676 provides for the appointment of trustees, three to be elected by the board of supervisors, two by the county school board, the superintendent of education of the county serving as the sixth member. The regular term of office is four years. The section then provides: "The trustees shall have control of the property, elect and fix salaries of all teachers of the school, and shall have full power to do all things necessary to the successful operation of said school." It also provides that, "when a common school is taught in connection with an agricultural high school, the election of teachers for the common school department shall be made by the common school trustees in the same manner as is required of other common school trustees."
The provisions of section 6674 as to instruction of students in the agricultural high schools have been amplified in section 6680, in which section fifteen requirements are provided for, as follows:
"1. Each school shall own and operate a dairy sufficiently large to furnish milk and butter necessary for use in the dormitories.
"2. It shall also own and operate an approved poultry farm with one or more breeds of chickens the minimum of which shall be one hundred hens.
"3. There shall be in every school a model orchard with a minimum of one acre, demonstrating correct methods of planting, cultivating, pruning and propagation of orchard plants.
"4. There shall be in every school a model garden sufficiently large to furnish vegetables to the boarders. The minimum acreage for vegetables and truck crops shall be one acre for each twenty boarders. *Page 487 
"5. A sufficient number of pure-bred hogs shall be kept for teaching and demonstrating purposes.
"6. Plots of land shall be cultivated on the school farm demonstrating the yield per acre and the best method of cultivation of such crops as cotton, corn, sugar cane, potatoes, etc., suitable to the different sections of the state.
"7. Students shall be required to take part in the work thus outlined for the specific purposes of encouraging farm life in Mississippi and acquiring a practical knowledge of the same.
"8. Schools shall do such extension work and shall maintain such agricultural and home science laboratory equipment as may be prescribed by the state board of education.
"9. That the sciences and other subjects taught in the agricultural high school shall be connected vitally with the social and economic life of the school and county.
"10. Each school is required to have a minimum of one-eighth of an acre of ground set apart as a vegetable garden for use of the home economics department of the school.
"11. Each school is required to own and operate an incubator for the teaching of poultrying in the home economics department of the school.
"12. Each school must provide means for the laundering of plain clothes for the boarding students.
"13. Each school is required to own a modern canning outfit for the use of the school, and for demonstration work in the communities of the county.
"14. Each girl boarding in the dormitory of these schools must do five hours per week of practical work.
"15. All girls who graduate from an agricultural high school must demonstrate their ability to make their own clothes, prepare and serve meals, and do other things necessary to ordinary household management."
In addition to the authority to levy taxes in section 6675, the board of supervisors, in section 6681, are authorized *Page 488 
to levy on the taxable property in the county, at the time the annual tax levy is made, a tax for building, repairing, and equipping agricultural high schools, as well as for the purchase of suitable lands or buildings, or both, or for the payment of debts heretofore created for any of said purposes, not exceeding three mills.
By section 6682, detailed statements must be made by the trustees of the agricultural high schools to the boards of supervisors, showing receipts and disbursements of the funds of such school; and the county superintendent of education must annually, on the 1st Monday in July, transmit to the state superintendent of education a copy of said detailed statement which will be embodied in his biennial report to the Legislature.
By section 6683, the board of trustees of each county shall be the judges of the eligibility of all applicants for admission to any agricultural high school in their respective counties, and shall not permit any applicant to become a student therein, when in the opinion of said trustees the moral or mental characteristics of the applicant are such as would prove detrimental to the good morals of the institution.
Under section 6684 of the Code it is the duty of the Legislature to make appropriations to meet the conditions of this article.
The state auditor, after the state board of education has approved an agricultural high school, and where it it has complied with the requirements of the statute, is authorized to draw a warrant in favor of the board of trustees on the state treasury, to be paid out of the fund appropriated for that purpose, in the sum of one thousand dollars a year, and a further sum of twenty-five thousand dollars is set aside by the statute, as an equalizing fund, to be distributed by the state board of education where the need is the greatest, which amounts shall be distributed without reference to attendance. The remainder shall be disbursed on a per capita basis, on *Page 489 
the attendance for the previous session, providing that no school shall receive more than five thousand five hundred dollars a year.
The language of the statute relied upon for the collection of the thirteen dollars fee involved in this suit, and the enforcement of the payment thereof by expulsion, or the refusal to permit students to attend, is contained in section 6676, quoted above: "And shall have full power to do all things necessary to the successful operation of said school."
In 56 C.J., p. 331, sec. 202, under the hearing "Powers, Functions and Duties in General," it is said: "The powers and authority of the officers and directors, trustees, or the like, of school districts and other local school organizations, like those of other public officers, are ordinarily purely statutory and derivative, and are under the control of the Legislature, which may enlarge or abridge them as it sees fit. So such officers or boards possess such powers, and such only, as have been expressly conferred upon them by statute or are necessarily implied from those so conferred or from the duties imposed upon them; and a fortiori, such an officer or board can have no authority which the state in its sovereign capacity could not delegate or confer. All persons who deal with school boards and officers are presumed to have knowledge of the extent of their powers, and the manner in which such powers may or must be exercised."
In support of the statement that such official or board possesses such power, and such only as have been expressly conferred upon them by statute, or are necessarily implied from those so conferred, the following authorities are cited: Scott v. Magazine Special School District No. 15, 173 Ark. 1077,294 S.W. 365; A.H. Andrews Co. v. Delight Special School Dist.,95 Ark. 26, 128 S.W. 361; First Nat. Bank of Waldron v. Whisenhunt,94 Ark. 583, 127 S.W. 968; Pasadena Sch. Dist. v. Pasadena, 166 Cal. 7,134 P. 985, 47 L.R.A. (N.S.) *Page 490 
892, Ann. Cas. 1915B, 1039. To same effect Grigsby v. King,202 Cal. 299, 260 P. 789; Stowell v. Prentiss, 323 Ill. 309,154 N.E. 120, 50 A.L.R. 584; School Directors of Dist. No. 3 v. Fogleman, 76 Ill. 189; Peers v. Madison County Sch. Dist. No. 3 Bd. of Education, 72 Ill. 508; Sherlock v. Village of Winnetka,68 Ill. 530; Bohn v. Stubblefield, 238 Ill. App. 453; Kuykendall v. Hughey, 224 Ill. App. 550; Harris v. Kill, 108 Ill. App. 305; Andrew v. Stuart Sav. Bank, 204 Iowa, 570, 215 N.W. 807; Bopp v. Clark, 165 Iowa, 697, 147 N.W. 172, 52 L.R.A. (N.S.) 493, Ann. Cas. 1916E, 417; Wright v. Bd. of Educ. of St. Louis, 295 Mo. 466, 246 S.W. 43, 27 A.L.R. 1061; Cons. Sch. Dist. No. 6 of Jackson County v. Shawhan (Mo. App.), 273 S.W. 182; State v. Kessler, 136 Mo. App. 236, 117 S.W. 85. See State ex rel. Roberts v. Wilson, 221 Mo. App. 9, 297 S.W. 419 (recognizing the rule); McNair v. Cascade County Sch. Dist. No. 1, 87 Mont. 423,288 P. 188, 69 A.L.R. 866; State ex rel. Henderson Banking Co. v. McBridge, 31 Nev. 57, 99 P. 705; Union Free Sch. Dist. No. 2, Town of Brookhaven, Bd. of Education v. Graves, 214 App. Div. 40, 210 N.Y.S. 439; Gillespie v. McLean County Com. Sch. Dist. No. 8,56 N.D. 194, 216 N.W. 564; Henderson v. Long Creek Sch. Dist. No. 2, 41 N.D. 640, 171 N.W. 825; Rhea v. Bd. of Educ. of Devil's Lake Spec. Sch. Dist., 41 N.D. 449, 171 N.W. 103 Pronovost v. Brunette, 36 N.D. 288, 162 N.W. 300; Kretchmer v. School Bd. of Dist. No. 12, Barnes County, 34 N.D. 403, 158 N.W. 993; Schwing v. McClure, 120 Ohio St. 335, 166 N.E. 230; School Dist. No. 106 of Clackamas County v. New Amsterdam Casualty Co., 132 Or. 673,288 P. 196; Crawford v. Klamath County School Dist. No. 7,68 Or. 388, 137 P. 217, 50 L.R.A. (N.S.) 147, Ann. Cas. 1915C, 477; Baxter v. Davis, 58 Or. 109, 112 P. 410, 113 P. 438 (cit. Cyc.); In re Student Patrols, 11 Pa. Dist. and County Rep. 660; Grabe v. Lamro Independent Cons. School Dist. No. 20, Tripp County, 53 S.D. 579, 221 N.W. 697; Dahl v. Lawrence County Independent School *Page 491 
Dist. No. 2, 45 S.D. 366, 187 N.W. 638; Thompson v. Elmo Independent School Dist. (Tex. Civ. App.), 269 S.W. 868; Royse Independent School Dist. v. Reinhardt (Tex. Civ. App.), 159 S.W. 1010; Seattle High School Chapter No. 200 v. Sharples, 159 Wn. 424,293 P. 994, 72 A.L.R. 1215; Hansen v. Lee, 119 Wn. 691, 206 P. 927; Dooley v. Cabin Creek Dist. Bd. of Education, 80 W. Va. 648, 93 S.E. 766. To same effect, Coberly v. Gainer, 69 W. Va. 699, 72 S.E. 790.
We have examined many of the authorities above cited, and, generally speaking, they fully sustain the statement that the powers of school trustees are only such as are given by statute, or those which are necessarily implied from those expressly given.
Under the statutes above referred to, no power is given to the school trustees in express language to impose the charges here involved. We think it clear from a study of the statute above referred to, and it was originally the purpose, that the tuition should be free, and that the buildings and facilities should be provided for by taxation or by donation.
We do not question here the powers of the trustees to make the charges involved on condition, or as a condition of the student's using the facilities provided. We deal with the power to coerce their payment by excluding students from such schools. A distinction is to be drawn between compulsory payment of such fees and payment as a condition of using the facilities. This distinction has been made in State ex rel. Little v. Regents of University of Kansas, 55 Kan. 389, 40 P. 656, 29 L.R.A. 378, and New Orleans v. Board of Adm'rs of Tulane Educational Fund,123 La. 550, 49 So. 171, and other authorities.
At page 385 of 29 L.R.A., 55 Kan. 389, 40 P. 656, 658, reporting State ex rel. Little v. Regents of University of Kansas, supra, the court said:
"This disposes of the objections to the form of the action. But little need be said on the merits of the case. *Page 492 
Section 11, chapter 258, Laws 1889, which was in force at the time the action was brought, reads: `Admission into the university shall be free to all the inhabitants of the state, but a sufficient fee shall be required from nonresident applicants, to be fixed by the board of regents, and no person shall be debarred on account of age, race or sex.' Notwithstanding the apparently plain provisions of this section, it is contended that the board of regents may yet collect a reasonable fee for the wear and tear of the books; that the word `free' must be taken with qualifications; that in the nature of things there must be rules and regulations; that each and every student cannot be permitted to occupy the chancellor's seat at his desk, or any other place in the university he may choose, at his own sweet will, but that the regents and the chancellor have a right to make proper regulations; and that the fee imposed is no more than is reasonable to preserve and protect the library. We fully agree with so much of the claim of the learned counsel as asserts the right of the regents and the chancellor to make all necessary and proper rules and regulations for the orderly management of the school, the preservation of discipline therein, and the protection of its property, but that it may require the payment of money as a condition precedent to the use of the property of the state is another and a different claim, with which we do not agree. If the regents may collect five dollars for the use of the library, why may they not collect also for the use of the rooms of the building and of its furniture? Why may they not impose fees for walking in the campus, or for the payment of instructors? All these things have cost money. There are expenses incurred by the state on behalf of the students in connection with every department of the school. If they may collect for one thing, it is not apparent why they may not collect for another. It is suggested that supplies are furnished in the laboratories for the use of students, which are destroyed, that vessels and implements may be broken, and that *Page 493 
the students should certainly be required to pay for these things. No question of that kind, however, is now presented, and express provision therefor is made by chapter 226, Laws 1895. The library is provided for permanent use. Each volume with proper care may be used by a great number of students, and for a long term of years. The library as a whole is subjected to wear and tear, but only in the same manner as furniture and other properties furnished by the state. The buildings, furniture, library, and apparatus, as well as the services of the faculty, are furnished and paid for by the state. These, we hold, under the provisions of the state quoted, are free to all residents of the state who are entitled to admission into the university. The regents have no power to raise a fund to be managed and disposed of at their discretion by charging fees for the use of the library, or under any other claim for any other purpose, unless expressly authorized to do so by law."
The general language used in fixing the power of the trustees in section 6676 must be interpreted by the intent of the statutes above cited, creating the school and defining its object. The expression does not confer unlimited and unregulated discretion to do anything that the board of trustees may deem necessary; it is to be interpreted in the light of the purposes for which the school is created, and has reference to the disciplinary control and business management of schools, when the funds and facilities are supplied by law. We do not think the power broad enough to authorize the board to impose charges not specifically authorized by law, and to enforce payment by refusing permission to attend the school where students are eligible to attend. The statute providing for support of these schools by levying a tax upon the taxable property of the county, and by state aid, excludes, by implication, the power to charge other fees, or charge for attendance. The section giving trustees power, or making them judge of the eligibility of the applicants, under section 6683, is indicated in the *Page 494 
concluding part of the section. It does not give them unbridled discretion to reject students morally qualified and having the mental training and knowledge necessary to entrance. It may be that more students desire to enter than can be accommodated; but where the facilities are sufficient, students otherwise entitled to attend by reason of having the required foundation in educational subjects, if they be of good moral character, should be received.
In Thompson  Co. v. Lamar County A. High School, 117 Miss. 621, 78 So. 547, this court, sitting in banc, decided that the above broad language from section 6676 was held not to authorize the board of trustees to expend public funds in the payment of board for students; and not to authorize the board to contract debts against the fund provided for the school for the purpose of supplying a boarding house or boarding facilities for the students. On page 629 of 117 Miss., 78 So. 547, 548, it is said:
"A careful and painstaking study of the laws bearing on agricultural high schools convinces us that it was not the purpose of the Legislature in creating agricultural high schools that the funds set apart to such schools should be expended in boarding pupils. No such power appears in the act, and we think that none can be implied, taking the act as an entirety. The fundamental purpose of the establishment of the school is to give instruction in the high school branches and in theoretical and practical agriculture and domestic science. The powers of the trustees are enumerated as above set out, and embrace the power to control the property, to elect and fix the salaries of teachers, followed by a general clause, `and shall have power to do all things necessary for the successful operation of the school.' The boarding of pupils is not a public purpose. It is a private affair, and while under certain conditions a dormitory may be erected whereat students could have opportunity to procure board, it was not intended that the funds of the *Page 495 
institution should be used in conducting a boarding house. The trustees have not been given power to contract debts nor to hypothecate the funds raised by taxation to the purpose of supporting or boarding students. The trustees had no authority to contract a debt for groceries and supplies for boarders, and consequently could delegate none to the principal of the school."
In this case there was a vigorous dissent by two of the judges, but notwithstanding the full court considered the views of the dissenting judges, the majority held that the trustees had no such power. That decision dealt more with the matter of utilities and conveniences than is the case in the present suit. The statute provides for the dormitories for the pupils, and the trustees were authorized to erect from public funds suitable dormitories. These were a necessity for the statutory scheme, but it was not deemed necessary for the trustees to personally conduct a dormitory and board the pupils.
In Jones v. Day, 127 Miss. 136, 89 So. 906, 18 A.L.R. 645, we held that the trustees were authorized to pass a rule or regulation requiring students in the boarding department at all times, while attending school, to wear a uniform; and for students who were not in the boarding department to wear them while in attendance at school; that it was a reasonable disciplinary regulation. It is argued here that this is authority for the regulations sought to be sustained in the instant case. We do not think the case is authority for the position so assumed. The power of the trustees to maintain proper discipline in the school, and reasonable regulations in aid thereof, is quite a different thing from excluding a pupil from school because of failure to pay a charge made for attendance, or as a condition of attendance.
In 56 C.J., p. 294, section 152, dealing with powers of the board of education, it is said: "A county board of education, or of school trustees, although a creature of the law, may exercise any powers authorized by law, it *Page 496 
however has in general only such powers as are expressly conferred upon it by constitutional or statutory provision or powers which are incidental to those expressly conferred. When acting within its authority its acts partake of a legislative character, and cannot be attacked collaterally."
A number of authorities are cited to sustain the text.
In discussing the powers of school superintendents, it is said in 56 C.J. 296, section 156: "A county superintendent of schools is a public officer, whose powers and duties are derived entirely from statutory provisions, and he can exercise only such powers as are specially granted, or are incidentally necessary to carry the same into effect. The performance of duties as such officer is limited to his county. So a county school superintendent cannot remove directors who are elected in part by people of another county. A county superintendent usually has the power to examine teachers and issue teachers' certificates."
We have examined the authorities cited under these various sections, and it is therein stated that such officers have only such powers as are conferred by statute, or which are necessary to the full exercise of the powers conferred, and no other powers. We are satisfied that none of the powers granted by the Legislature contemplate a charge or a fee as a condition to admission to the school, but that it was intended to be free.
The various cases cited above discuss different applications of power. Cases are cited on points here discussed, and the approval of the cases is to be understood only as to such parts of them as pertain to the matters herein discussed. We are not to be understood as approving in detail all of the applications of these principles to particular facts. But we think the authorities amply show that trustees have only such powers as are given by law, either expressly or by necessary implication. *Page 497 
Applying these principles to the facts in the case, and in the light of our own statutes above referred to, we think the chancellor below was in error in dismissing the bill.
The judgment will be reversed and the original injunction reinstated, and the cause remanded for a decree in accordance with these views.
Reversed and remanded.